FILED
                            NOT FOR PUBLICATION                             AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50594

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00807-DSF

  v.
                                                 MEMORANDUM *
WILLON KOW SZETO, a.k.a. John
Szeto,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        LEAVY, IKUTA, and N. R. SMITH, Circuit Judges.

       Willon Kow Szeto appeals from the 63-month sentence imposed following

his guilty-plea conviction for conspiracy to violate the Racketeer Influenced and

Corrupt Organizations Act, in violation of 18 U.S.C. § 1962(d), and trafficking in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counterfeit goods, in violation of 18 U.S.C. § 2320. We have jurisdiction under 28

U.S.C. § 1291, and we dismiss.

      Szeto contends the district court committed plain error by imposing a

standard condition of supervised release requiring employment. The valid and

enforceable appeal waiver precludes our review of this contention. See United

States v. Watson, 582 F.3d 974, 986 (9th Cir. 2009) (defendant’s agreement to

forego the right to appeal “any aspect of [his] sentence” included supervised

release conditions); United States v. Joyce, 357 F.3d 921, 924 (9th Cir. 2004).

      DISMISSED.




                                          2                                     09-50594